     Case 1:16-cv-00293-DLH-CRH Document 99-2 Filed 01/04/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA
                               SOUTHWESTERN DIVISION



RAYMOND CHABERT, QUINTAL                              CASE NO. 1:16-cv-00293-CSM
MONTANA INVEST LLC, JEAN-YVES
DERAULT, JEAN PIERRE DESSAINT,
GABRIEL & DESSAINT LLC, THIERRY
DUTHEIL, THYSOLAU LLC, ERIC                           ENTRY OF DEFAULT
GABRIEL, JEAN-CLAUDE JACQUET,
MARCUS LLC, LUC-OLIVER LALEVE,
JEAN-LOUIS PEPIN, ERNARD PERROTTE,
BERJO MONTANA LLC, STEPHANE
PERROTTE, KNET LLC, PIERRE
THUILLIER, PLTH DAKOTA, LLC, AND
PLTH MONTANA, LLC,

                                    Plaintiffs,

       vs.

MICHAEL FRANCOIS BUJALDON, VM
INVEST LLC, JMI IMMO INVEST LLC, AND
BIG3 PROPERTY LLC,

                                 Defendants.


       It appearing that the complaint was filed in this case on August 10, 2016, that the

summons and complaint were duly served upon the Defendant Michael Francois Bujaldon and

that no answer or other pleading has been filed by said Defendant as required by law;


       Therefore, upon request of the Plaintiffs, default is hereby entered against Defendant VM

Michael Francois Bujaldon as provided in Fed. R. Civ. P. 55(a).


                                                            ________________________
                                                            Deputy Clerk
